DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-26-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12-18-2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach the required amount [i.e. an amount of 4% to 15 %] of the specific amorphous carbon having a distance d002 of 3.77 Å based on the entire crystal plane distribution of the amorphous carbon material. Examiner respectfully disagrees. 
The rationale to support a conclusion that the claim would have been obvious is that a technique of improving a particular class of products (or methods) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In this case, Okumura (US 2012/0321950) teaches that the amorphous carbonaceous material having inter-layer distance (d002) of 0.390 nm or less (paragraph 54) 
Examiner submits that using a known technique (i.e. 10 parts by weight of an amorphous carbon having inter-layer distance (d002) of 0.390 nm or less in the negative electrode active material) to improve similar products (or methods) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S . _ ,_, 82 USPQ2cl 1385, 1395 - 97 (2007) (see MPEP § 2143, C.). 
Applicant further argues that the cited prior art does not teach an area of an XRD peak having XRD 2θ of 23.37o is 5% or more based on the total area pf the XRD peaks. Examiner respectfully disagrees. Park teaches that the carbon-based material comprising amorphous carbon has an R value of a (002) peak ranging from about 10 to 50 at 2θ of 13o to 35o. Based on Applicant’s disclosure of 5% or more, it reasonable to conclude that an area of an XRD peak having an XRD 2θ of 23.37o or less among XRD peaks of the carbon material is Park would be at least 5% based on a total area of the XRD peaks (paragraph 36).  In addition, MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Applicant’s arguments are still not persuasive for reasons made herein and of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0178764 hereinafter Park in view of U.S. Pre-Grant Publication No. 2012/0321950 hereinafter Okumura. 
Regarding Claim 1, Park teaches a negative electrode (anode) active material comprising: an amorphous carbon having an average lattice distance (d002) of about 0.33 nm to about 0.4 nm (paragraph 30).
Park does not specifically disclose that a ratio of moieties having a distance d002 of 0.377 nm or more between crystal planes is 4% to 15% based on the entire crystal plane distance distribution of the amorphous carbon material. 
However, Okumura teaches a negative electrode (paragraph 28) that comprises negative electrode active material including a carbonaceous material having inter-layer distance (d002) of 0.390 nm or less (paragraph 54), wherein the carbonaceous material is an amorphous carbon and included in the negative electrode active material in an amount of 10 parts by weight (paragraph 70). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a negative electrode active material comprising amorphous carbon having inter-layer distance (d002) of 0.390 nm or less in such amount before the effective filing date of the claimed invention because Okumura discloses that such modification can form a battery having rapid charging and discharging, and excellent low-temperature characteristics (paragraph 54). 
the amorphous carbon material having inter-layer distance (d002) of 0.390 nm is included in an amount of 10 parts by weight based on the total carbon-containing electrode material and as such clearly describes the required amount of the specific amorphous carbon in the claimed subject matter. 
The use of a known technique (i.e. 10 parts by weight of an amorphous carbon having inter-layer distance (d002) of 0.390 nm or less in the negative electrode active material) to improve similar products (or methods) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S . _ ,_, 82 USPQ2cl 1385, 1395 - 97 (2007) (see MPEP § 2143, C.). 
Regarding Claims 2 and 3, Park teaches that the amorphous carbon material is present in the form of at least one cluster in combination with at least one another amorphous carbon material, and an interval between the two or more clusters is greater than a diameter of a lithium ion (paragraph 30, i.e. cavities formed in the material for diffusion of lithium ions). 
Regarding Claims 4 and 9, Park teaches that the carbon-based material comprising amorphous carbon has an R value of a (002) peak ranging from about 10 to 50 at 2θ of 13o to 35o and it therefore reasonable to conclude that an area of an XRD peak having an XRD 2θ of 23.37o or less among XRD peaks of the carbon material is at least 5% based on a total area of the XRD peaks (paragraph 36). 
Regarding Claims 5-8, Park teaches that the amorphous carbon material includes hard carbon (paragraphs 26, 32), graphite (paragraph 37) and soft carbon (paragraph 49 of Park and paragraph 54 of Okumura), wherein a content ratio of the conductive material (i.e. soft carbon and graphite in the mixture) is 5 weight ratio (paragraph 77). 

Regarding Claim 11, Park teaches that the negative electrode (anode) comprises a binder between the current collector and the active material layer (paragraph 48). 
Regarding Claims 12 and 13, the combination teaches a negative electrode (anode) comprising the negative electrode active material described above and it reasonable to conclude that the negative electrode exhibits a capacity of 30% or more at an operating voltage of 0.25 V to 2.0 V based on a total cell capacity of a half cell using a lithium metal as negative electrode at an operating voltage of 0.01 V to 1.5 V. 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the negative electrode recited in the combination described above is substantially identical to that of claims, claimed properties of functions are presumed to be inherent.  

Regarding Claim 15, Park teaches that positive electrode comprises LiNiCoMnO2 (paragraphs 55-56). 
Regarding Claims 16 and 17, the combination teaches a lithium battery comprising the negative electrode (anode) as described above and it reasonable to conclude that the a ratio of battery capacity of the lithium battery after charging and discharging at a charge-discharge rate of 4 C/4 C at 45.degree. C. during 2000 cycles is 70% or more based on an initial battery capacity; and a ratio of charging time of the lithium battery in a constant current period when constant current-constant voltage charging is performed under a constant-voltage charge cut off condition of 2 C is 60% or more based on total charging time. 
MPEP 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Because the lithium battery recited in the combination described above is substantially identical to that of claims, claimed properties of functions are presumed to be inherent. 
. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Okumura as applied above, and further in view of U.S. Pre-Grant Publication No. 2010/0143800 hereinafter Sawada.
Regarding Claims 19 and 20, Park teaches a method for preparing the negative electrode active material comprising firing the amorphous carbon precursor at a temperature of about 350o C to 900o C (paragraph 38) but does not specify a first firing step and a second firing step.
However, Sawada teaches a method for producing a negative electrode material that comprises a two-step firing method, wherein the first firing step is at a temperature of about 700o C and the second firing step is at a temperature of about 1000o C (paragraphs 36-41). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such two-step firing method before the effective filing date of the claimed invention because Sawada discloses that such modification can improve uniformity of the negative electrode material and battery performance (paragraphs 39, 41). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729